ANDERSON, J.
Counts 1 and 2 are bad, and were subject to tbe demurrers interposed thereto.
Counts 3, 4, 5, and 6 were not subject to the demurrers, which should have been overruled. Form 12, p. 1196, of the Code of 1907. Nor can we say that amended count 6, the one upon which the case was tried, covered the other counts, or that it affirmatively appears beyond dispute that the policy described iu said sixth count was the only one ever issued to Daniel Patterson.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and Simpson and Mayeield, JJ., concur.